The opinion of the Court was delivered by
Jones, J.
An arrest of judgment is in effect nothing more than superseding a verdict for some cause apparent upon the record, which shows that the plaintiff is not. entitled to the benefit of the verdict. It is often followed by a judgment for the defendant, that he go without day, but it is not of itself a judgment for the defendant. The court may, after an arrest of judgment, award a re-pleader or a venire de novo without a re pleader. Which of these courses is the proper one, depends upon the nature of the defect, for *234winch the judgment is arrested. If it appears by the record that the plaintiff has no cause of action, the court will give judgment, after the arrest of judgment on the verdict, that the plaintiff take nothing by his writ, and that the defendant go without day. If issue be joined upon an immaterial point, there being a sufficient cause of action alleged in the declaration, the proper course is to award a repleader. If the pleadings be sufficient and the issue well joined, but the verdict is imperfectly found, it is usual to award a venire de novo ; and this it is said may be done upon the motion of the defendant., without a motion in arrest of the judgment.
The venire de novo is an ancient proceeding of the common law. It was in use long before the practice of granting new trials. It follows of course upon the granting of a new trial ; but as a distinct proceeding it is commonly adopted after a bill of exceptions or after a special verdict imperfectly found, but always for some cause apparent on the record, and if granted when it should not be, it is error, and the award of it may be reversed.
A new trial, on the. other hand, is commonly granted after a general verdict for some cause not apparent on the record, and it is not assignable for error. Hambleton v. Veere, 2 Saund. Rep. 1716, (n. 1) ; Good title v. Jones, 7 T. Rep. 43, 48 ; Witham v. Lewis, 1 Wils. Rep. 48, 56; Com. Dig., tit. Pleader, R. 18; 1 Sellon’s Practice, ch. 11, sect. 3, (C. D.); Miller v. Ralston, 1 Serg. & Rawle 309; Ebersol v. Krug, 5 Binn, 53; Lessee of Pickering v. Rutty, 1 Serg. & Rawle 515.
In tliis case the fault was iu the verdict. Of course it appears upon record. A venire facias de novo is therefore proper.
In regard to the objection that the defendant is no longer in court in this action, it should be observed that the judgment was arrested at this term, and no judgment lias been entered for the defendant. He is therefore still in court and bound to take notice of the further proceedings iu the cause. But if the term had been allowed to elapse after the arrest of judgment, and the cause, had not been continued by a curia ado. vult, according to strict notions of practice, the action would have been discontinued, and the defendant without day in court.
Venire de novo awarded.